Appeal from an order of the Supreme Court at Special Term (Kahn, J.), entered July 23,1982 in Albany County, which granted plaintiff’s motion for summary judgment. Defendants challenge the grant of summary judgment to plaintiff. Plaintiff is a real estate brokerage firm. Through its vice-president it affirms that defendants agreed to list property owned by them and located at 10 East Bayberry Drive, Glenmont, New York, with the Albany County Board of Realtors, Inc. According to the exclusive listing agreement, executed by plaintiff and defendants, defendants also agreed to pay plaintiff 6% of the selling price of said premises as a commission if the property was sold to anyone to whom the property was shown during the duration of the listing agreement. The agreement expired on September 16, 1980. The property was thereafter sold on January 14, 1981 to a Mr. and Mrs. Steven Gates. Dolores Stoenelli, a real estate saleswoman, affirms that on July 12,1980, she showed the property to Mr. and Mrs. Gates. Defendants’ answer to plaintiff’s affirmations was submitted by their counsel and contains the conclusory statement that plaintiff violated the listing agreement and is not entitled to summary judgment. Such a vague, general statement is insufficient to defeat a motion for summary judgment. An affirmation by an attorney who obviously has no personal knowledge of the underlying facts is to no effect (Capelin Assoc, v Globe Mfg. Corp., 34 NY2d 338; Equipment Fin. u Selected Meat Packers, 57 AD2d 1017). Order affirmed, with costs. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.